Title: Thomas Jefferson to Isaac Doolittle, 18 September 1813
From: Jefferson, Thomas
To: Doolittle, Isaac


          Sir

Monticello
Sep. 18.
13.
          I thank you for your
care of the two
letters from
France which you have been so kind as to forward
me.
the
Elogique
Eloge historique de
François Peron from
mr Barnet came
safely to hand,
and
I
am only waiting a safe conveyance for the return of my thanks to him, as also
for
transmission of a
book which
M. Dupont
desires me to send him.
with my thanks be pleased to accept the assurance of my respect.
          Th:
            Jefferson
        